Case 9:18-cv-81615-DMM Document 1 Entered on FLSD Docket 11/26/2018 Page 1 of 15


                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA

      ARMENUI ARAKELYAN, individually and on                                CLASS ACTION
      behalf of all others similarly situated,
                                                                    JURY TRIAL DEMANDED
      Plaintiff,

      vs.

      NPP, INC. D/B/A TITAN MERCHANT SERVICES,
      a California Corporation,

      Defendant.
      ___________________________________/

                                     CLASS ACTION COMPLAINT

             Plaintiff, Armenui Arakelyan (“Plaintiff”), files this Class Action Complaint against

  Defendant, NPP, Inc. d/b/a Titan Merchant Services (“Defendant”), and alleges as follows upon

  personal knowledge, and, as to all other matters, upon information and belief, including

  investigation conducted by her attorneys.

                                       NATURE OF THE ACTION

             1.     Defendant knowingly and willfully violated of the Telephone Consumer Protection Act,

  47 U.S.C. § 227 et seq., (“TCPA”), by making unsolicited prerecorded telemarketing calls1 in violation

  of consumers’ privacy rights.

             2.     Defendant – a corporation that provides payment processing systems to individuals and

  businesses – knew that it was prohibited by the TCPA from contacting consumers on their cellular

  telephones with prerecorded calls, without their prior express consent.

             3.     Nevertheless, in a failed attempt to circumvent the TCPA, Defendant did just that by


  1
    The term “call” is not defined by the TCPA. See Satterfield v. Simon & Schuster, Inc., 569
  F.3d 946, 953 (9th Cir. 2009). “Webster's defines ‘call’…as ‘to communicate with or try to get
  into communication with a person by a telephone.’” Id. (citing Webster's Third New
  International Dictionary 318 (2002)).
Case 9:18-cv-81615-DMM Document 1 Entered on FLSD Docket 11/26/2018 Page 2 of 15

  utilizing “ringless”2 voicemail technology to place calls to Plaintiff and members of the Class (defined

  below) to promote its products and services.

          4.      Through this action, Plaintiff seeks to hold Defendant accountable for its violations of

  the TCPA, and for willfully and knowingly violating the privacy of hundreds or thousands of

  consumers.

          5.      Plaintiff, for herself and a Class of similarly situated individuals, seeks injunctive relief

  to halt Defendant’s unlawful conduct. Plaintiff also seeks statutory damages on behalf of himself and

  members of the Class, and any other legal or equitable remedies to redress Defendant’s violations of the

  TCPA.

                                     JURISDICTION AND VENUE

          6.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331, given Defendant’s

  alleged violations of a federal statute. This Court also has subject matter jurisdiction pursuant to the

  Class Action Fairness Act (“CAFA”) 28 U.S.C. §§ 1332(d)(2) and (d)(6), because there is diversity of

  citizenship and the claims of individual class members, in the aggregate, exceed the jurisdictional

  minimum of $5,000,000, exclusive of interest and costs.

          7.      Venue is proper in the United States District Court for the Southern District of Florida

  pursuant to 28 U.S.C. § 1391(b) and (c) because Defendant is deemed to reside in any judicial district

  in which it is subject to the court’s personal jurisdiction, and because Defendant provides and markets

  its services within this District thereby establishing sufficient contacts to subject it to personal

  jurisdiction. Further, Defendant’s tortious conduct against Plaintiff and other members of the Class

  occurred within the State of Florida, thereby subjecting Defendant to jurisdiction in the State of Florida.




  2
    The term “ringless” was self-servingly coined by companies that peddle this technology, and is
  simply false. It is common knowledge that every cellular telephone audibly alerts a consumer
  when a voicemail is received.
Case 9:18-cv-81615-DMM Document 1 Entered on FLSD Docket 11/26/2018 Page 3 of 15

                                                  PARTIES

          8.      Plaintiff is a natural person who, at all times relevant to this action, was a citizen of the

  State of Florida residing in Palm Beach County, Florida.

          9.     Defendant is a California corporation with its principal place of business located at 2389

  W March Ln Ste 200, Stockton, CA 95207-5247. Defendant directs, markets, and provides its business

  activities throughout the State of Florida.

                                                 THE TCPA

          10.     The TCPA prohibits: (1) any person from calling a cellular telephone number; (2) using

  an automatic telephone dialing system or an artificial or prerecorded voice; (3) without the recipient’s

  prior express consent. 47 U.S.C. § 227(b)(1)(A).

          11.     Accordingly, the TCPA exists to prevent communications like the ones made by

  Defendant that are at issue in this Complaint. “Voluminous consumer complaints about abuses of

  telephone technology—for example, computerized calls dispatched to private homes—prompted

  Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

          12.     In an action under the TCPA, a plaintiff must only show that the defendant “called a

  number assigned to a cellular telephone service using an automatic dialing system or prerecorded

  voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755

  F.3d 1265 (11th Cir. 2014).

          13.     The Federal Communications Commission (“FCC”) is empowered to issue rules and

  regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the TCPA

  are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater

  nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and

  inconvenient. The FCC also recognized that wireless customers are charged for incoming calls whether

  they pay in advance or after the minutes are used. Rules and Regulations Implementing the Telephone

  Consumer Protection Act of 1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd 14014
Case 9:18-cv-81615-DMM Document 1 Entered on FLSD Docket 11/26/2018 Page 4 of 15

  (2003).

            14.   In 2012, the FCC issued an order tightening the restrictions for automated telemarketing

  calls, requiring “prior express written consent” for such calls to wireless numbers. See In the Matter of

  Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838 ¶ 20

  (Feb. 15, 2012) (emphasis supplied).

            15.   To obtain express written consent for telemarketing calls, a defendant must establish

  that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and conspicuous

  disclosure’ of the consequences of providing the requested consent….and having received this

  information, agrees unambiguously to receive such calls at a telephone number the [plaintiff]

  designates.” In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R.

  1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).

            16.   The TCPA regulations promulgated by the FCC define “telemarketing” as “the

  initiation of a telephone call or message for the purpose of encouraging the purchase or rental of, or

  investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining whether a

  communication constitutes telemarketing, a court must evaluate the ultimate purpose of the

  communication. See Golan v. Veritas Entm’t, LLC, 788 F.3d 814, 820 (8th Cir. 2015).

            17.   “Neither the TCPA nor its implementing regulations ‘require an explicit mention of a

  good, product, or service’ where the implication of an improper purpose is ‘clear from the context.’”

  Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).

            18.   “‘Telemarketing’ occurs when the context of a call indicates that it was initiated and

  transmitted to a person for the purpose of promoting property, goods, or services.” Golan, 788 F.3d at

  820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. § 64.1200(f)(12); In re Rules and Regulations

  Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003

  WL 21517853, at *49).

            19.   The FCC has explained that calls motivated in part by the intent to sell property, goods,
Case 9:18-cv-81615-DMM Document 1 Entered on FLSD Docket 11/26/2018 Page 5 of 15

  or services are considered telemarketing under the TCPA.           See In re Rules and Regulations

  Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003).

  This is true whether call recipients are encouraged to purchase, rent, or invest in property, goods, or

  services during the call or in the future. Id.

            20.   In other words, offers “that are part of an overall marketing campaign to sell

  property, goods, or services constitute” telemarketing under the TCPA. See In re Rules and

  Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶ 136

  (2003).

            21.   If a call is not deemed telemarketing, a defendant must nevertheless demonstrate that it

  obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulaions Implementing

  the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring express consent

  “for non-telemarketing and non-advertising calls”).

            22.   As recently held by the United States Court of Appeals for the Ninth Circuit:

  “Unsolicited telemarketing phone calls or text messages, by their nature, invade the privacy and disturb

  the solitude of their recipients. A plaintiff alleging a violation under the TCPA ‘need not allege any

  additional harm beyond the one Congress has identified.’” Van Patten v. Vertical Fitness Grp., No.

  14-55980, 2017 U.S. App. LEXIS 1591, at *12 (9th Cir. May 4, 2016) (quoting Spokeo, Inc. v.

  Robins, 136 S. Ct. 1540, 1549 (2016) (emphasis original)).

                                                   FACTS

                        “RINGLESS” VOICEMAILS ARE REGULATED BY THE TCPA

            23.   “Ringless” voicemail technology was created, and is presently being used by

  unscrupulous companies, including Defendant, in an attempt to circumvent the TCPA.

            24.   Unfortunately for Defendant, “ringless” voicemails are regulated by the TCPA and it is

  liable under the TCPA for invading consumers’ privacy rights by utilizing such technology when

  engaging in its telemarketing practices.
Case 9:18-cv-81615-DMM Document 1 Entered on FLSD Docket 11/26/2018 Page 6 of 15

          25.     “Ringless” voicemail technology works by delivering prerecorded messages en masse

  to the voicemail boxes of cellular subscribers.

          26.     However, calls made by utilizing this technology are not actually “ringless” since

  the prerecorded message triggers an audible notification to the consumer once the message is

  received.

          27.     Further, the method by which “ringless” voicemails are transmitted to cellular

  telephones is essentially the same as the method for transmitting text messages to cellular phones. This

  is significant because consumers are entitled to the same consent-based protections for text messages as

  they are for voice calls to wireless numbers. See Satterfield, 569 F.3d at 952 (noting that the FCC has

  determined that a text message falls within the meaning of “to make any call” in 47 U.S.C. §

  227(b)(1)(A)); Toney v. Quality Res., Inc., 2014 WL 6757978, at *3 (N.D. Ill. Dec. 1, 2014) (holding

  that defendant bears the burden of showing that it obtained plaintiff's prior express consent before

  sending her a text message).

          28.     As illustrated below, “ringless” voicemails, including the prerecorded messages at issue

  in this case, are delivered just like text messages by “establishing a direct Internet-based computer-to-

  computer data connection to the respective voicemails systems of the cellular carries. As part of the

  protocol for this data communication, subscribers’ cellular telephone numbers are used to identify each

  voicemail box so that the pre-recorded voice messages are inserted into each voicemail box en masse.”3




  3
    Comments Opposing the Petition for Declaratory Ruling and Waiver by National Consumer Law
  Center, CG Docket No. 02-278, DA 17-364 (May 18, 2017) available at
  https://www.fcc.gov/ecfs/filing/105180243621422 (last accessed on December 7, 2017).
Case 9:18-cv-81615-DMM Document 1 Entered on FLSD Docket 11/26/2018 Page 7 of 15




         29.     Unlike robocalls and text messages, however, consumers are left powerless to block

  “ringless” voicemails from being transmitted to their phones. Thus, a consumer’s voicemail box could

  be rendered useless by just a handful of companies using the technology to market their businesses.

         30.     The purpose of a “ringless” voicemail is to communicate with or try to get into

  communication with a consumer through the consumer’s cellular telephone.

         31.     The FCC has previously rejected the argument that technologies such as “ringless”

  voicemails are not regulated by the TCPA because they are not traditional “calls.” Particularly, in the

  context of Internet-to-phone text messaging, which is essentially the same technology at issue in this

  case, the FCC has ruled:

                 From the recipient’s perspective, Internet-to-phone text messaging is
Case 9:18-cv-81615-DMM Document 1 Entered on FLSD Docket 11/26/2018 Page 8 of 15

                  functionally equivalent to phone-to-phone text messaging, which the
                  Commission has already confirmed falls within the TCPA’s protection.
                  And the potential harm is identical to consumers; unwanted text
                  messages pose the same cost and annoyance to consumers, regardless
                  of whether they originate from a phone or the Internet. Finding
                  otherwise—that merely adding a domain to the telephone number
                  means the number has not been “dialed”—when the effect on the
                  recipient is identical, would elevate form over substance, thwart
                  Congressional intent that evolving technologies not deprive mobile
                  consumers of the TCPA’s protections, and potentially open a floodgate
                  of unwanted text messages to wireless consumers.4

                             FAILED FCC “RINGLESS” VOICEMAIL PETITION

          32.     On January 9, 2017, a putative class action lawsuit under the TCPA was filed against

  TT of Pine Ridge, Inc., a vehicle dealership located in Naples, Florida, styled Mahoney v. TT of Pine

  Ridge, Inc., Case No. 9:17-cv-80029-DMM (S.D. Fla. 2017) (“Mahoney”).

          33.     At issue in Mahoney was the use of Stratics’ voicemail platform by TT of Pine Ridge

  to promote its dealership’s inventory and related services. [See id. at ECF No. 1].

          34.     On March 31, 2017, All About the Message, LLC, a distributor for Stratics’ ringless

  voicemail platform, filed a Petition for Declaratory Ruling with the FCC seeking a declaration that the

  TCPA does not apply to “ringless” voicemails (the “FCC RVM Petition”). The FCC RVM Petition

  appears to have been initiated and/or coordinated by TT of Pine Ridge as a Motion for Stay pending

  resolution of the FCC RVM Petition was filed on the same by TT of Pine Ridge in the Mahoney lawsuit.

  [See id. at ECF No. 33].

          35.     The FCC RVM petition received significant media attention,5 and fierce opposition by

  members of Congress, State Attorney Generals, and consumer protection groups, including the National

  Consumer Law Center.

          36.     For example, several members of Congress wrote a letter to the Chairman of the FCC

  4
    See In the Matter of Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991,
  30 FCC Rcd. 7961 (2015)
  5
    See e.g. https://www.bostonglobe.com/business/2017/05/24/you-can-sound-off-fcc-about-
  ringless-voicemail/buOKWDgr06Fxb1m0qk2ZCK/story.html and
  https://www.nytimes.com/2017/06/03/business/phone-ringless-voicemail-fcc-telemarketer.html.
Case 9:18-cv-81615-DMM Document 1 Entered on FLSD Docket 11/26/2018 Page 9 of 15

  describing “ringless” voicemails as “a clear-cut attempt at an end-run around legal and technological

  protections against spam and unwanted phone communications.”6

           37.   Similarly, the Attorney Generals for Massachusetts, New York, and Kentucky filed an

  opposition to the FCC RVM Petition stating in pertinent part:

                 Ringless voicemails are prerecorded calls within the meaning of the
                 TCPA. All About the Message seeks to avoid this conclusion by
                 stating that ringless voicemail “bypasses the wireless telephone and
                 telephone subscriber altogether,” and by narrowly construing its
                 conduct to include only the delivery of the voicemail message to a
                 server and not to the consumer. This is a distinction without a
                 difference. 7

           38.   Ultimately, on June 20, 2017, the FCC RVM Petition was withdrawn after a class-wide

  settlement was reached in Mahoney, and the FCC did not issue a ruling with respect to the petition.

           39.   Upon information and belief, Defendant was aware of the FCC RVM Petition and its

  withdrawal prior to sending the subject prerecorded telemarketing calls to Plaintiff and members of the

  Class.

                                     FACTS SPECIFIC TO PLAINTIFF

           40.   On November 13, 2018, Defendant, transmitted the following prerecorded

  telemarketing call to Plaintiff’s cellular telephone number ending in 4479 (the “4479 Number”):

                 If you’re using Sqaure or Paypal to process your credit cards you’re
                 paying 2.75% to 3% on every tranascation based on their website 2018.
                 Titan Merchant Services is now offerring a less expensive program that
                 includes free credit card machines, free mobile readers at a rate of 0.2%.
                 That’s 2.55% cheaper than what you’re currently paying now. We offer
                 our services month to month with no montly fees, no annual fee, and we
                 even include a free EMB mobile with no purchase necessary. For more
                 information on our program please call us back at 800-682-9265. Again
                 that number is 800-682-9265. Thank you.

           41.   The prerecorded telemarketing call was transmitted to Plaintiff’s cellular telephone, and



  6
          See    Correspondence        dated      June       21,     2017      available at
  https://www.fcc.gov/ecfs/filing/1072811351675; (last accessed on December 7, 2017).
  7
    Comments Opposing the Petition for Declaratory Ruling and Waiver by Massachusetts, New
  York, and Kentucky, CG Docket No. 02-278 (June 2, 2017) available at
  https://www.fcc.gov/ecfs/filing/10602714924246; (last accessed on December 7, 2017).
Case 9:18-cv-81615-DMM Document 1 Entered on FLSD Docket 11/26/2018 Page 10 of 15

   within the time frame relevant to this action.

            42.      Defendant’s prerecorded telemarketing call constitutes telemarketing because it

   encouraged the future purchase, sell, or investment in property, goods, and/or services, i.e., the sale of

   payment processing systems and equipment to Plaintiff.

            43.      The prerecorded telemarketing call originated from a telephone number owned and/or

   operated by or on behalf of Defendant.

            44.      Plaintiff received the subject prerecorded telemarketing call within this District and,

   therefore, Defendant’s violation of the TCPA occurred within this District. Upon information and

   belief, Defendant caused other prerecorded telemarketing calls to be sent to individuals residing within

   this judicial district.

            45.      At no point in time did Plaintiff provide Defendant with his express consent to be

   contacted.

            46.      Plaintiff is the subscriber and sole user of the 4479 Number and is financially

   responsible for phone service to the 4479 Number.

            47.      When Plaintiff listened to the voicemail she was easily able to determine that it was a

   prerecorded message. Rahn v. Bank of Am., No. 1:15-CV-4485-ODE-JSA, 2016 U.S. Dist. LEXIS

   186171, at *10-11 (N.D. Ga. June 23, 2016) (“When one receives a call, it is a clear-cut fact, easily

   discernible to any lay person, whether or not the recipient is speaking to a live human being, or is instead

   being subjected to a prerecorded message.”).

            48.      Defendant’s unsolicited prerecorded message caused Plaintiff actual harm, including

   invasion of his privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion.

   Defendant’s prerecorded message also inconvenienced Plaintiff and caused disruption to his daily life.

   See Patriotic Veterans, Inc. v. Zoeller, No. 16-2059, 2017 WL 25482, at *2 (7th Cir. Jan. 3, 2017)

   (“Every call uses some of the phone owner's time and mental energy, both of which are precious.”).

                                          CLASS ALLEGATIONS
Case 9:18-cv-81615-DMM Document 1 Entered on FLSD Docket 11/26/2018 Page 11 of 15

                                                PROPOSED CLASS

           49.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf of

   himself and all others similarly situated.

           50.     Plaintiff brings this case on behalf of a Class defined as follows:

                   All persons within the United States who, within the four years prior to
                   the filing of this Complaint, were sent a prerecorded message, from
                   Defendant or anyone on Defendant’s behalf, to said person’s cellular
                   telephone number, without emergency purpose and without the
                   recipient’s prior express written consent.

           51.     Excluded from the Class is Defendant, its officers, directors, affiliates, legal

   representatives, employees, successors, subsidiaries and assigns, as well as the judge and court staff to

   whom this case is assigned. Plaintiff reserves the right to amend the right to amend the Class definition

   if discovery of further investigation reveals that the Class should be modified.

                                                 NUMEROSITY

           52.     Upon information and belief, Defendant has transmitted prerecorded telemarketing calls

   to cellular telephone numbers belonging to thousands of consumers throughout the United States

   without their prior express written consent. The members of the Class, therefore, are believed to be so

   numerous that joinder of all members is impracticable.

           53.     The exact number and identities of the Class members are unknown to Plaintiff at this

   time, but can be ascertained through discovery. Identification of the Class members is a matter capable

   of ministerial determination from Defendant’s call records.

                                   COMMON QUESTIONS OF LAW AND FACT

           54.     There are numerous questions of law and fact common to the Class which predominate

   over any questions affecting only individual members of the Class. Among the questions of law and

   fact common to the Class are:

                   (1) Whether Defendant made non-emergency prerecorded telemarketing calls to

                       Plaintiff’s and Class members’ cellular telephones;
Case 9:18-cv-81615-DMM Document 1 Entered on FLSD Docket 11/26/2018 Page 12 of 15

                   (2) Whether Defendant can meet its burden of showing that it obtained prior express

                       written consent to make such calls;

                   (3) Whether Defendant’s conduct was knowing and willful;

                   (4) Whether Defendant is liable for damages, and the amount of such damages; and

                   (5) Whether Defendant should be enjoined from such conduct in the future.

           55.     The common questions in this case are capable of having common answers. If

   Plaintiff’s claim that Defendant routinely transmits prerecorded telemarketing calls to telephone

   numbers assigned to cellular telephone services is accurate, Plaintiff and the Class members will have

   identical claims capable of being efficiently adjudicated and administered in this case.

                                                 TYPICALITY

           56.     Plaintiff’s claims are typical of the claims of the Class members, as they are all based

   on the same factual and legal theories.

                                                 ADEQUACY

           57.     Plaintiff is a representative who will fairly and adequately represent and protect the

   interests of the Class because he shares common interests with Class members as a result of Defendant’s

   misconduct.

           58.     In addition, Plaintiff has retained counsel with substantial experience in prosecuting

   complex litigation and class actions, including those involving violations of the TCPA. Plaintiff and

   his counsel are committed to vigorously prosecuting this action on behalf of the other respective

   members of the Class and have the financial resources to do so. Neither Plaintiff nor his counsel have

   any interests adverse to those of the other members of the Class.

                      PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE

           59.     A class action is superior to all other available methods for the fair and efficient

   adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is

   economically unfeasible and procedurally impracticable. While the aggregate damages sustained by
Case 9:18-cv-81615-DMM Document 1 Entered on FLSD Docket 11/26/2018 Page 13 of 15

   the Class are in the millions of dollars, the individual damages incurred by each member of the Class

   resulting from Defendant’s wrongful conduct are too small to warrant the expense of individual

   lawsuits. The likelihood of individual Class members prosecuting their own separate claims is remote,

   and, even if every member of the Class could afford individual litigation, the court system would be

   unduly burdened by individual litigation of such cases.

             60.     The prosecution of separate actions by members of the Class would create a risk of

   establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For example,

   one court might enjoin Defendant from performing the challenged acts, whereas another may not.

   Additionally, individual actions may be dispositive of the interests of the Class, although certain class

   members are not parties to such actions.

                                                 COUNT I
                                Violations of the TCPA, 47 U.S.C. § 227(b)
                                  (On Behalf of Plaintiff and the Class)

             61.     Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

   herein.

             62.     It is a violation of the TCPA to make “any call (other than a call made for

   emergency purposes or made with the prior express consent of the called party) using any

   automatic telephone dialing system or an artificial or prerecorded voice … to any telephone

   number assigned to a … cellular telephone service ….” 47 U.S.C. § 227(b)(1)(A)(iii).

             63.     Defendant – or third parties directed by Defendant – transmitted calls using an

   artificial or prerecorded voice to the cellular telephone numbers of Plaintiff and members of the

   putative class.

             64.     These calls were made without regard to whether Defendant had first obtained

   express permission from the called party to make such calls. In fact, Defendant did not have prior

   express consent to call the cell phones of Plaintiff and the other members of the putative Class

   when its calls were made.
Case 9:18-cv-81615-DMM Document 1 Entered on FLSD Docket 11/26/2018 Page 14 of 15

           65.     Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by using an

   artificial or prerecorded voice to make non-emergency telephone calls to the cell phones of

   Plaintiff and the other members of the putative Class without their prior express consent.

           66.     As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

   Plaintiff and the other members of the putative Class were harmed and are each entitled to a

   minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to an

   injunction against future calls. Id.

                                           COUNT II
                 Knowing and/or Willful Violation of the TCPA, 47 U.S.C. § 227(b)
                             (On Behalf of Plaintiff and the Class)

           67.     Plaintiffs re-allege and incorporate paragraphs 1-60 as if fully set forth herein.

           68.     At all times relevant, Defendant knew or should have known that its conduct as

   alleged herein violated the TCPA.

           69.     Defendant knew that it did not have prior express consent to transmit artificial or

   prerecorded voice calls and knew or should have known that its conduct was a violation of the

   TCPA.

           70.     Because Defendant knew or should have known that Plaintiffs and Class Members

   had not given prior express consent to receive its prerecorded calls, the Court should treble the

   amount of statutory damages available to Plaintiffs and the other members of the putative Class

   pursuant to § 227(b)(3) of the TCPA.

           71.     As a result of Defendant’s violations, Plaintiffs and the Class Members are entitled

   to an award of $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.

   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

           WHEREFORE, Plaintiff, Armenui Arakleyan, on behalf of himself and the other

   members of the Class, pray for the following relief:
Case 9:18-cv-81615-DMM Document 1 Entered on FLSD Docket 11/26/2018 Page 15 of 15

              a. A declaration that Defendant’s practices described herein violate the Telephone

                  Consumer Protection Act, 47 U.S.C. § 227;

              a. An injunction prohibiting Defendant from using an artificial or prerecorded voice

                  to contact telephone numbers assigned to cellular telephones without the prior

                  express permission of the called party;

              b. An award of actual and statutory damages; and

              c. Such further and other relief the Court deems reasonable and just.

                                            JURY DEMAND

            Plaintiff and the Class Members hereby demand a trial by jury.

   Dated: November 26, 2018

   By: /s/ Scott Edelsberg

   EDELSBERG LAW, PA
   Scott Edelsberg, Esq.
   Florida Bar No. 0100537
   scott@edelsberglaw.com
   19495 Biscayne Blvd #607
   Aventura, FL 33180
   Telephone: 305-975-3320
   Attorney for Plaintiff Armenui Arakelyan and all others similarly situated
